PER CURIAM This matter coming on for consideration by the Court upon the application of G. T. Watts for reinstatement as a member of the Bar of the State of New Mexico, together with the Report of the Board of •Commissioners of the State Bar of New Mexico and the recommendation of said Board of Commissioners that G. T. Watts be unqualifiedly reinstated as a member of the Bar of the State of New Mexico, ánd the Court being sufficiently advised, Chief Justice McGHEE, Mr. Justice SADLER, Mr. Justice COMPTON, Mr. Justice LU-JAN and Mr. Justice KIKER concurring, It is ordered that G. T. Watts be and he is hereby unqualifiedly reinstated as a member of the Bar of the State of New Mexico.